Exhibit 10.23

TRUST AGREEMENT NO. 7

This Trust Agreement (“Trust Agreement No. 7”) made this 9th day of April, 1991
by and between Cleveland-Cliffs Inc, an Ohio corporation (“Cleveland-Cliffs”),
and Ameritrust Company National Association, a national banking association (the
“Trustee”);

WITNESSETH:

WHEREAS, certain benefits are or may become payable under the provisions of the
Cleveland-Cliffs Inc Supplemental Retirement Benefit Plan, as Amended and
Restated Effective January 1, 1991 as the same may hereafter be supplemented,
amended or restated, or any successor thereto (the “Plan”), a current copy of
which is attached hereto as Exhibit B and incorporated herein by reference, to
the participants in the Plan (the “Participants”) listed (from time to time as
provided in Section 9(b) hereof) on Exhibit A hereto or to the beneficiaries of
such Participants (the “Beneficiaries”) as the case may be;

WHEREAS, the Plan provides for the payment of benefits resulting from
contributions made to the Plan which would have been made for the Participants
to the qualified retirement plans established by Cleveland-Cliffs and its
subsidiary corporations and affiliates were it not for certain limitations
imposed by the Internal Revenue Code of 1986, as amended (the

 



--------------------------------------------------------------------------------

“Code”), and the Plan also provides for the payment of benefits due under
agreements entered into by Cleveland-Cliffs (and which may be entered into in
the future by Cleveland-Cliffs and its subsidiary corporations and affiliates)
with certain executives providing for additional service credit and/or other
features for purposes of computing retirement benefits;

WHEREAS, Cleveland-Cliffs wishes specifically to assure the payment to the
Participants and Beneficiaries of amounts due under the Plan (the amounts so
payable being collectively referred to herein as the “Benefits”);

WHEREAS, subject to Section 9 hereof, the amounts and timing of Benefits to
which each Participant or Beneficiary is presently or may become entitled are as
provided in the Plan;

WHEREAS, Cleveland-Cliffs wishes to establish a trust (the “Trust”) under which
Cleveland-Cliffs and each of its subsidiaries or affiliates that executes a
Participating Subsidiary Deposit Agreement (“Deposit Agreement”) as provided in
Section 14 hereof (a “Participating Subsidiary”; and “Participating Employer”
shall mean Cleveland-Cliffs or any Participating Subsidiary) may transfer to the
Trust assets which shall be held therein subject to the claims of the creditors
of each Participating Employer to the extent set forth in Section 3 hereof until
paid in full to all Participants and Beneficiaries as Benefits in such manner
and at such times as specified herein unless the Participating Employer with
respect to the Participant or Beneficiary is Insolvent (as defined herein) at
the time that such Benefits become payable;

 

2



--------------------------------------------------------------------------------

WHEREAS, each Participating Subsidiary that executes a Deposit Agreement has
irrevocably appointed Cleveland-Cliffs its agent and attorney for purposes of
acting on its behalf with respect to this Trust; and

WHEREAS, a Participating Employer shall be considered “Insolvent” for purposes
of this Trust Agreement at such time as such Participating Employer (i) is
subject to a pending voluntary or involuntary proceeding as a debtor under the
United States Bankruptcy Code, as heretofore or hereafter amended, or (ii) is
unable to pay its debts as they mature.

NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed of as follows:

1. Trust Fund: (a) Subject to the claims of creditors of Participating Employers
to the extent set forth in Section 3 hereof, Cleveland-Cliffs hereby deposits
with the Trustee in trust Ten Dollars ($10.00) which shall become the principal
of this Trust, to be held, administered and disposed of by the Trustee as herein
provided, but no payments of all or any portion of the principal of the Trust or
earnings thereon shall be made to Cleveland-Cliffs or any other person or entity
on behalf of Cleveland-Cliffs except as herein expressly provided. The Trust
hereby established shall be irrevocable.

(b) Cleveland-Cliffs shall notify the Trustee promptly in the event that a
“Change of Control”, (as defined herein) has occurred. The term “Change of
Control” shall mean the occurrence of any of the following events:

 

3



--------------------------------------------------------------------------------

(i) a tender offer shall be made and consummated for the ownership of 30% or
more of the outstanding voting securities of Cleveland-Cliffs;

(ii) Cleveland-Cliffs shall be merged or consolidated with another corporation
and as a result of such merger or consolidation less than 70% of the outstanding
voting securities of the surviving or resulting corporation shall be owned in
the aggregate by the former shareholders of Cleveland-Cliffs, other than
affiliates (within the meaning of the Securities Exchange Act of 1934) of any
party to such merger or consolidation, as the same shall have existed
immediately prior to such merger or consolidation;

(iii) Cleveland-Cliffs shall sell substantially all of its assets to another
corporation which is not a wholly owned subsidiary;

(iv) a person, within the meaning of Section 3(a) (9) or of Section 13(d) (3)
(as in effect on the date hereof) of the Securities Exchange Act of 1934, shall
acquire 30% or more of the outstanding voting securities of Cleveland-Cliffs
(whether directly, indirectly, beneficially or of record), or

(v) during any period of two consecutive years, individuals who at the beginning
of any such period constitute the Board of Directors of Cleveland-Cliffs cease
for any reason to constitute at least a majority thereof,

 

4



--------------------------------------------------------------------------------

unless the election, or the nomination for election by the shareholders of
Cleveland-Cliffs, of each Director first elected during any such period was
approved by a vote of at least two-thirds of the Directors of Cleveland-Cliffs
then still in office who are Directors of Cleveland-Cliffs on the date at the
beginning of any such period.

For purposes hereof, ownership of voting securities shall take into account and
shall include ownership as determined by applying the provisions of Rule
13d-3(d) (1) (i) (as in effect on the date hereof) pursuant to the Securities
Exchange Act of 1934.

(c) Any payments by the Trustee pursuant to this Agreement shall, to the extent
thereof, discharge the obligation of the Participating Employers to pay benefits
under the Plan, it being the intent of the Participating Employers that assets
in the Trust established hereby be held as security for the obligation of the
Participating Employers to pay benefits under the Plan.

(d) The principal of the Trust and any earnings thereon shall be held in trust
separate and apart from other funds of each Participating Employer exclusively
for the uses and purposes herein set forth. No Participant or Beneficiary shall
have any preferred claim on, or any beneficial ownership interest in, any assets
of the Trust prior to the time that such assets are paid to a Participant or
Beneficiary as Benefits as provided herein.

 

5



--------------------------------------------------------------------------------

(e) A Participating Employer may at any time or from time to time make
additional deposits of cash or other property in the Trust to augment the
principal to be held, administered and disposed of by the Trustee as herein
provided, but no payments of all or any portion of the principal of the Trust or
earnings thereon shall be made to a Participating Employer or any other person
or entity on behalf of a Participating Employer except as herein expressly
provided.

(f) The Trust is intended with respect to each Participating Employer, to be a
grantor trust, within the meaning of Section 671 of the Code, or any successor
provision thereto, and shall be construed accordingly. The Trust is not designed
to qualify under Section 401(a) of the Code or to be subject to the provisions
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).
The Trust established under this Trust Agreement No. 7 does not fund and is not
intended to fund the Plan or any other employee benefit plan or program of a
Participating Employer. Such Trust is and is intended to be a depository
arrangement with the Trustee for the setting aside of cash and other assets of
the Participating Employers as and when each of them so determines in its sole
discretion for the meeting of part or all of its future obligations with respect
to Benefits to some or all of the Participants under the Plan.

2. Payments to Participants or Beneficiaries.

(a) Provided that the Trustee has not actually received notice as provided in
Section 3 hereof that a Participant’s or

 

6



--------------------------------------------------------------------------------

Beneficiary’s Participating Employer is Insolvent, the Trustee shall make
payments of Benefits to each Participant or Beneficiary from the assets of the
Trust in accordance with the terms of the Plan and subject to Section 9 hereof.
The Trustee shall make provision for withholding of any federal, state, or local
taxes that may be required to be withheld by the Trustee in connection with the
payment of any Benefits hereunder.

(b) If the balance of a Participant’s separate account maintained pursuant to
Section 7(b) hereof is not sufficient to provide for full payment of Benefits to
which a Participant or Beneficiary is entitled as provided herein, the
respective Participating Employer shall make the balance of each such payment as
provided in the Plan. No payment from the Trust assets to a Participant or
Beneficiary shall exceed the balance of such separate account.

3. The Trustee’s Responsibility Regarding Payments to a Participant or
Beneficiary When a Participating Employer is Insolvent:

(a) At all times during the continuance of this Trust, the principal and income
of the Trust with respect to accounts maintained hereunder on behalf of a
Participating Employer shall be subject to claims of creditors of such
Participating Employer as set forth in this Section 3(a). The Board of Directors
(“Board”) of Cleveland-Cliffs and of each Participating Subsidiary and the Chief
Executive Officer (“CEO”) of Cleveland-Cliffs and of each Participating
Subsidiary shall have the duty to inform the Trustee if either

 

7



--------------------------------------------------------------------------------

the Board or the CEO believes that his or their respective Participating
Employer is Insolvent. If the Trustee receives a notice from the Board, the CEO,
or a creditor of a Participating Employer alleging that such Participating
Employer is Insolvent, then unless the Trustee independently determines that
such Participating Employer is not Insolvent, the Trustee shall (i) discontinue
payments to any Participant or his Beneficiary from accounts maintained
hereunder on behalf of such Participating Employer (the “Identified
Participating Employer”), (ii) determine and allocate all Account Excesses in
accordance with Sections 4 and 7(b) hereof for the accounts of the Participants
then employed by the Identified Participating Employer, or for whom such
Identified Participating Employer has obligations and liabilities pursuant to a
Deposit Agreement, treating such accounts solely for this purpose as if they
comprised all of the accounts of the Trust, and provided that for this purpose
the Threshold Percentage shall be equal to 100%, (iii) hold the Trust assets
attributable to accounts maintained hereunder on behalf of Participants then
employed by the Identified Participating Employer, or for whom such Identified
Participating Employer has obligations and liabilities or has assumed
obligations and liabilities pursuant to a Deposit Agreement, for the benefit of
the general creditors of such Identified Participating Employer, and
(iv) promptly seek the determination of a court of competent jurisdiction
regarding the Insolvency of the Identified Participating Employer. The Trustee
shall deliver any

 

8



--------------------------------------------------------------------------------

undistributed principal and income in the Trust to the extent of the balances of
the accounts maintained hereunder on behalf of the Identified Participating
Employer to the extent necessary to satisfy the claims of the creditors of such
Identified Participating Employer as a court of competent jurisdiction may
direct. Such payments of principal and income shall be borne by the separate
accounts of the Participants in proportion to the balances on the date of such
court order of their respective accounts maintained pursuant to Section 7(b)
hereof. If payments to any Participant or Beneficiary have discontinued pursuant
to this Section 3(a), the Trustee shall resume payments to such Participant or
Beneficiary only after receipt of an order of a court of competent jurisdiction.
The Trustee shall have no duty to inquire as to whether a Participating Employer
is Insolvent and may rely on information concerning the Insolvency of a
Participating Employer which has been furnished to the Trustee by any creditor
of a Participating Employer or by any person. Nothing in this Trust Agreement
shall in any way diminish any rights of any Participant or Beneficiary to pursue
his rights as a general creditor of the Participant’s or Beneficiary’s
Participating Employer with respect to Benefits or otherwise, and the rights of
each Participant or Beneficiary under the Plan shall in no way be affected or
diminished by any provision of this Trust Agreement No. 7 or action taken
pursuant to this Trust Agreement No. 7 except that any payment actually received
by any Participant or Beneficiary hereunder shall reduce dollar-per-dollar
amounts otherwise due to such Participant or Beneficiary pursuant to the Plan.

 

9



--------------------------------------------------------------------------------

(b) If the Trustee discontinues payments of Benefits from the Trust pursuant to
Section 3(a) hereof, the Trustee shall, to the extent it has liquid assets,
place cash equal to the discontinued payments (to the extent not paid to
creditors pursuant to Section 3(a) and not paid to the Trustee pursuant to
Section 10 hereof) in such interest-bearing deposit accounts or certificates of
deposit (including any such accounts or certificates issued or offered by the
Trustee or any successor corporation but excluding obligations of any
Participating Employer) as determined by the Trustee in its sole discretion. If
the Trustee subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments which would
have been made to the Participants and Beneficiaries in accordance with this
Trust Agreement No. 7 during the period of such discontinuance, less the
aggregate amount of payments made to any Participant or Beneficiary by the
Participating Employer pursuant to the Plan during any such period of
discontinuance, together with interest on the net amount delayed determined at a
rate equal to the rate paid on the accounts or deposits selected by the Trustee;
provided, however, that no such payment shall exceed the balance of the
respective Participant’s or Beneficiary’s account as provided in Section 7(b)
hereof.

 

10



--------------------------------------------------------------------------------

4. Payments to Participating Employers: Except to the extent expressly
contemplated by this Section 4, no

Participating Employer shall have any right or power to direct the Trustee to
return any of the Trust assets to such Participating Employer before all
payments of Benefits have been made to all Participants or Beneficiaries of such
Participating Employer as herein provided. From time to time, if and when
requested by Cleveland-Cliffs to do so and/or in order to comply with
Section 7(b) hereof, the Trustee shall engage the services of Hewitt Associates
or such other independent actuary as may be mutually satisfactory to
Cleveland-Cliffs and to the Trustee to determine the maximum actuarial present
values of the future Benefits that could become payable by each Participating
Employer under the Plan with respect to the Participants and Beneficiaries. The
Trustee shall determine the fair market values of the Trust assets allocated to
the account of each Participant pursuant to Section 7(b) hereof.
Cleveland-Cliffs shall pay the fees of such independent actuary and of any
appraiser engaged by the Trustee to value any property held in the Trust. The
independent actuary shall make its calculations using the 1983 Group Annuity
Mortality Table, an interest rate of 8%, Gross National Product Price Deflator
increases of 4%, or such other assumptions as are recommended by such actuary
and approved by Cleveland-Cliffs and, after the date of a Change of Control, a
majority of the Participants (subject to the provisions of Sections 11(b) (i)
and (b) (ii) hereof). For purposes of this Trust Agreement, (A) the “Fully
Funded” amount with respect to the account of a Participant or Beneficiary
maintained pursuant

 

11



--------------------------------------------------------------------------------

to Section 7(b) hereof shall be equal to the “Threshold Percentage,” as defined
below, multiplied by the maximum actuarial present value of the future Benefits
that could become payable under the Plan with respect to the Participants and
Beneficiaries, (B) the “Account Excess” with respect to such account shall be
equal to the excess, if any, of the fair market value of the assets held in the
Trust allocated to a Participant’s account over the respective Fully Funded
amount, and (C) the “Aggregate Account Excess” with respect to a Participating
Employer shall be equal to the excess, if any, of the aggregate account balances
of Participants then employed by the Participating Employer, or for whom such
Participating Employer has obligations and liabilities or has assumed
obligations and liabilities or has assumed obligations and liabilities pursuant
to a Deposit Agreement, over their aggregate Fully Funded amounts. Unless
otherwise provided, prior to a Change of Control the Threshold Percentage shall
be equal to 110%, and following a Change of Control the Threshold Percentage
shall be equal to 140%. The Trustee shall allocate any Account Excess in
accordance with Section 7(b) hereof. Thereafter, upon the request of
Cleveland-Cliffs, the Trustee shall pay to the Participating Employer its
Aggregate Account Excess computed upon the basis of a Threshold Percentage equal
to 140%.

5. Investment of Principal: (a) The Trustee shall invest and reinvest the
principal of the Trust including any income accumulated and added to principal,
as directed by the

 

12



--------------------------------------------------------------------------------

Compensation Committee of the Board of Directors of Cleveland-Cliffs (which
direction may include investment in Common Shares of Cleveland-Cliffs). In the
absence of any such direction, the Trustee shall have sole power to invest the
assets of the Trust (including investment in common shares of Cleveland-Cliffs).
The Trustee shall act at all times, however, with the care, skill, prudence, and
diligence under the circumstances then prevailing that a prudent corporate
trustee, acting in a like capacity and familiar with such matters, would use in
the conduct of an enterprise of a like character and with like aims. The
investment objective of the Trustee shall be to preserve the principal of the
Trust while obtaining a reasonable total rate of return, measurement of which
shall include market appreciation or depreciation plus receipt of interest and
dividends. The Trustee shall not be required to invest nominal amounts. The
Trustee shall be mindful, in the course of its management of the Trust, of the
liquidity demands on the Trust and any actuarial assumptions that may be
communicated to it from time to time in accordance with the provisions of this
Trust Agreement No. 7.

(b) In addition to authority given to the Trustee under Section 8 hereof, the
Trustee is empowered with respect to the assets of the Trust:

(i) To invest and reinvest all or any part of the Trust assets, in each and
every kind of property, whether real, personal or mixed, tangible or intangible,
whether income or non-income producing, whether secured or

 

13



--------------------------------------------------------------------------------

unsecured, and wherever situated, including, but not limited to, real estate,
shares of common and preferred stock, mortgages and bonds, leases (with or
without option to purchase), notes, debentures, equipment or collateral trust
certificates, and other corporate, individual or government securities or
obligations, time deposits (including savings deposit and certificates of
deposit in the Trustee or its affiliates if such deposits bear a reasonable rate
of interest), common or collective funds or trusts, and mutual funds or
investment companies, including affiliated investment companies and 12 B-l
funds. Cleveland-Cliffs acknowledges and agrees that the Trustee may receive
fees as a participating depository institution for services relating to the
investment of funds in an eligible mutual fund.

(ii) At such time or times, and upon such terms and conditions as the Trustee
shall deem advisable, to sell, convert, redeem, exchange, grant options for the
purchase or exchange of, or otherwise dispose of, any property held hereunder,
at public or private sale, for cash or upon credit, with or without security,
without obligation on the part of any person dealing with the Trustee to see to
the application of the proceeds of or to inquire into the validity, expediency,
or propriety of any such disposal;

 

14



--------------------------------------------------------------------------------

(iii) To manage, operate, repair, partition, and improve and mortgage or lease
(with or without an option to purchase) for any length of time any property held
in the Trust; to renew or extend any mortgage or lease, upon such terms as the
Trustee may deem expedient; to agree to reduction of the rate of interest on any
mortgage; to agree to any modification in the terms of any lease or mortgage or
of any guarantee pertaining to either of them; to exercise and enforce any right
of foreclosure; to bid on property in foreclosure; to take a deed in lieu of
foreclosure with or without paying consideration therefor and in connection
therewith to release the obligation on the bond secured by the mortgage; and to
exercise and enforce in any action, suit, or proceeding at law or in equity any
rights, covenants, conditions or remedies with respect to any lease or mortgage
or to any guarantee pertaining to either of them or to waive any default in the
performance thereof;

(iv) To join in or oppose any reorganization, recapitalization, consolidation,
merger or liquidation, or any plan therefor, or any lease (with or without an
option to purchase), mortgage or sale of the property of any organization the
securities of which are held in the Trust; to pay from the Trust any
assessments, charges or compensation specified in any plan of reorganization,
recapitalization, consolidation, merger or liquidation; to deposit any property
allotted to the Trust in any reorganization, recapitalization, consolidation,
merger or liquidation; to deposit any property with any committee or

 

15



--------------------------------------------------------------------------------

depository; and to retain any property allotted to the Trust in any
reorganization, recapitalization, consolidation, merger or liquidation;

(v) To compromise, settle, or arbitrate any claim, debt or obligation of or
against the Trust; to enforce or abstain from enforcing any right, claim, debt,
or obligation; and to abandon any property determined by it to be worthless;

(vi) To make, execute and deliver, as Trustee, any deeds, conveyances, leases
(with or without option to purchase), mortgages, options, contracts, waivers or
other instruments that the Trustee shall deem necessary or desirable in the
exercise of its powers under this Agreement; and

(vii) To pay out of the assets of the Trust all taxes imposed or levied with
respect to the Trust and in its discretion may contest the validity or amount of
any tax, assessment, penalty, claim, or demand respecting the Trust and may
institute, maintain, or defend against any related action or proceeding either
at law or in equity (and in such regard, the Trustee shall be indemnified in
accordance with Section 8(d) hereof).

6. Income of the Trust: Except as provided in Section 3 hereof, during the
continuance of this Trust all net income of the Trust shall be allocated not
less frequently than monthly among the Participants’ separate accounts in
accordance with Section 7(b) hereof.

 

16



--------------------------------------------------------------------------------

7. Accounting by Trustee: (a) The Trustee shall maintain books, records and
accounts as may be necessary for the proper administration of Trust assets,
including such specific records as shall be agreed upon in writing by
Cleveland-Cliffs and the Trustee, and shall render to Cleveland-Cliffs within 60
days following the close of each calendar year following the date of this Trust
until the termination of this Trust or the removal or resignation of the Trustee
(and within 60 days after the date of such termination, removal or resignation),
an accounting with respect to the Trust assets as of the end of the then most
recent calendar year (and as of the date of such termination, removal or
resignation, as the case may be). The Trustee shall furnish to each
Participating Employer on a quarterly basis (or as Cleveland-Cliffs shall direct
from time to time) and in a timely manner such information regarding the Trust
as each Participating Employer shall require for purposes of preparing its
statements of financial condition. The Trustee shall at all times maintain
separate bookkeeping accounts for each Participating Employer and for each
Participant as prescribed by Section 7(b) hereof, and, upon the written request
of a Participant, shall provide to him an annual statement of his account. Upon
the written request of Cleveland-Cliffs or, on or after the date of a Change of
Control, a Participant, the Trustee shall deliver to such Participant or
Cleveland-Cliffs, as the case may be, a written report setting forth the amount
held in the Trust and a record of the deposits made with respect thereto by each
Participating

 

17



--------------------------------------------------------------------------------

Employer. Unless Cleveland-Cliffs or any Participant shall have filed with the
Trustee written exception or objection to any such statement and account within
90 days after receipt thereof, Cleveland-Cliffs and the Participants shall be
deemed to have approved such statement and account, and in such case the Trustee
shall be forever released and discharged with respect to all matters and things
reported in such statement and account as though it had been settled by a
decrees of a court of competent jurisdiction in an action or proceeding to which
Cleveland-Cliffs, the Participating Employers and the Participants were parties.

(b) The Trustee shall maintain a separate account for each Participating
Employer (a “Participating Employer Account”) and within such Participating
Employer Account, a separate account for each Participant who performs services
for such Participating Employer and from whom such Participant is entitled to
Benefits (a “Participant account”). Each asset of the Trust shall be allocated
to the account of a Participating Employer. Participant accounts within a
Participating Employer Account shall reflect undivided portions of each asset in
such Account. The Trustee shall credit or debit each Participant account as
appropriate to reflect such Participant’s allocable portion of the Trust assets
allocated to each Participating Employer Account, as such Trust assets may be
adjusted from time to time pursuant to the terms of this Trust Agreement No. 7.
Except as otherwise provided in this Section 7(b), the Trustee shall allocate
the income (or loss) of the Trust with

 

18



--------------------------------------------------------------------------------

respect to each Participating Employer Account, and within such Account, to the
separate Participant accounts maintained thereunder in proportion to the
balances of the separate accounts of the Participants. Prior to the date of a
Change of Control, all deposits of principal pursuant to Section 1(a) and 1(e)
shall be allocated and reallocated as directed by the Participating Employer
making such deposit. On or after such date of a Change of Control deposits of
principal shall be allocated as Account Excess in accordance with this
Section 7(b). Prior to the date of a Change of Control, at the request of
Cleveland-Cliffs the Trustee shall determine the amount of all Account Excesses.
On or after the date of a Change of Control, the Trustee shall determine
annually the amount of all Account Excesses. The Trustee shall allocate the
aggregate amount of the Account Excess of a Participating Employer to any
accounts of Participants then employed by such Participating Employer that are
not Fully Funded, as defined in Section 4 hereof, in proportion to the
differences between the respective Fully Funded amount and account balance,
insofar as possible until all accounts of Participants then employed by such
Participating Employer are Fully Funded. Any then remaining aggregate Account
Excess of a Participating Employer shall be allocated to all the accounts of
Participants then employed by such Participating Employer, in proportion to the
respective Fully Funded amounts.

(c) Nothing in this Section 7 shall preclude the commingling of Trust assets for
investment.

 

19



--------------------------------------------------------------------------------

8. Responsibility of Trustee: (a) The Trustee shall act with the care, skill,
prudence and diligence under the circumstances then prevailing that a prudent
corporate trustee, acting in a like capacity and familiar with such matters,
would use in the conduct of an enterprise of a like character and with like
aims; provided, however, that the Trustee shall incur no liability to any person
for any action taken pursuant to a direction, request or approval, contemplated
by and complying with the terms of this Trust Agreement No. 7, given in writing
by any Participating Employer, by the Compensation Committee or by a Participant
or Beneficiary applicable to his or her beneficial interest herein; and
provided, further, that the Trustee shall have no duty to seek additional
deposits of principal from any Participating Employer for additional amounts
accrued under the Plan, and the Trustee shall not be responsible for the
adequacy of this Trust.

(b) The Trustee may vote any stock or other securities and exercise any right
appurtenant to any stock, other securities or other property held hereunder,
either in person or by general or limited proxy, power of attorney or other
instrument.

(c) The Trustee may hold securities in bearer form and may register securities
and other property held in the trust fund in its own name or in the name of a
nominee, combine certificates representing securities with certificates of the
same issue held by the Trustee in other fiduciary capacities, and deposit, or
arrange for deposit of property with any

 

20



--------------------------------------------------------------------------------

depository; provided that the books and records of the Trustee shall at all
times show that all such securities are part of the trust fund.

(d) If the Trustee shall undertake or defend any litigation arising in
connection with this Trust Agreement No. 7, it shall be indemnified jointly and
severally by Cleveland-Cliffs and each Participating Subsidiary against its
costs, expenses and liabilities (including without limitation attorneys’ fees
and expenses) relating thereto.

(e) The Trustee may consult with legal counsel, independent accountants and
actuaries (who may be counsel, independent accountants or actuaries for any
Participating Employer) with respect to any of its duties or obligations
hereunder, and shall be fully protected in acting or refraining from acting in
accordance with the advice of such counsel, independent accountants and
actuaries.

(f) The Trustee may rely and shall be protected in acting or refraining from
acting within the authority granted by the terms of this Trust Agreement No. 7
upon any written notice, instruction or request furnished to it hereunder and
believed by it to be genuine and to have been signed or presented by the proper
party or parties.

(g) The Trustee may hire agents, accountants, actuaries, and financial
consultants, who may be agents, accountants, actuaries, or financial
consultants, as the case may be, for any Participating Employer, and shall not
be answerable for the conduct of same if appointed with due care.

 

21



--------------------------------------------------------------------------------

(h) The Trustee is empowered to take all actions necessary or advisable in order
to collect any benefits or payments of which the Trustee is the designated
beneficiary.

(i) The Trustee shall have, without exclusion, all powers conferred on trustees
by applicable law unless expressly provided otherwise herein.

9. Amendments, Etc. to Plan; Cooperation of Participating Employers:

(a) Cleveland-Cliffs has previously furnished the Trustee a complete and correct
copy of the Plan, and Cleveland-Cliffs shall, and any Participating Subsidiary,
Participant, or Beneficiary may, promptly furnish the Trustee true and correct
copies of any amendment, restatement or successor thereto, whereupon such
amendment, restatement or successor shall be incorporated herein by reference,
provided that such amendment, restatement or successor shall not affect the
Trustee’s duties and responsibilities hereunder without the consent of the
Trustee.

(b) Cleveland-Cliffs shall provide the Trustee with all information requested by
the Trustee for purposes of determining payments to the Participants and
Beneficiaries or withholding of taxes as provided in Section 2. Upon the failure
of Cleveland-Cliffs or any Participant or Beneficiary to provide any such
information, the Trustee shall, to the extent necessary in the sole judgment of
the Trustee, (i) compute the amount payable hereunder to any Participant or
Beneficiary; and (ii) notify Cleveland-Cliffs and the

 

22



--------------------------------------------------------------------------------

Participant or Beneficiary in writing of its computations. Thereafter this Trust
Agreement No. 7 shall be construed as to the Trustee’s duties and obligations
hereunder in accordance with such Trustee determinations without further action;
provided, however, that no such determinations shall in any way diminish the
rights of any Participant or Beneficiary hereunder or under the Plan; and
provided, further, that no such determinations shall be deemed to modify this
Trust Agreement No. 7 or the Plan. Nothing in this Trust Agreement No. 7 shall
restrict Cleveland-Cliffs’ right to amend, modify or terminate the Plan.

(c) At such times as may in the judgment of Cleveland-Cliffs be appropriate,
Cleveland-Cliffs shall furnish to the Trustee any amendment to Exhibit A for the
purpose of the addition of Participants (or the deletion of Participants who
(together with their Beneficiaries) have no Benefits currently due or payable in
the future)) to Exhibit A; provided, however, that no such amendment shall be
made after the date of a Change of Control.

10. Compensation and Expenses of Trustee: The Trustee shall be entitled to
receive such reasonable compensation for its services as shall be agreed to upon
by Cleveland-Cliffs and the Trustee. The Trustee shall also be entitled to
reimbursement of its reasonable expenses incurred with respect to the
administration of the Trust including fees and expenses incurred pursuant to
Sections 8(d), 8(e) and 8(g) and liabilities to creditors pursuant to court
direction as

 

23



--------------------------------------------------------------------------------

provided in Section 3(a) hereof. Such compensation and expenses shall in all
events be payable either directly by Cleveland-Cliffs or, in the event that
Cleveland-Cliffs shall refuse, from the assets of the Trust and charged pro rata
in proportion to each separate account balance. The Trust shall have a claim
against Cleveland-Cliffs for any such compensation or expenses so paid.

11. Replacement of the Trustee: (a) Prior to the date of a Change of Control,
the Trustee may be removed by Cleveland-Cliffs. On or after the date of a Change
of Control, the Trustee may be removed at any time by agreement of
Cleveland-Cliffs and a majority of the Participants. The Trustee may resign
after providing not less than 90 days’ notice to Cleveland-Cliffs and to the
Participants. In case of removal or resignation, a new trustee, which shall be
independent and not subject to control of either Cleveland-Cliffs or the
Participants and Beneficiaries, shall be appointed as shall be agreed by
Cleveland-Cliffs and a majority of the Participants. No such removal or
resignation shall become effective until the acceptance of the trust by a
successor trustee designated in accordance with this Section 11. If the Trustee
should resign, and within 45 days of the notice of such resignation
Cleveland-Cliffs and the Participants shall not have notified the Trustee of an
agreement as to a replacement trustee, the Trustee shall appoint a successor
trustee, which shall be a bank or trust company, wherever located, having a
capital and surplus of at least $500,000,000 in the aggregate.

 

24



--------------------------------------------------------------------------------

(b) For purposes of the removal or appointment of a Trustee under this
Section 11, (i) if any Participant shall be deceased or adjudged incompetent,
such Participant’s Beneficiaries shall participate in such Participant’s stead,
and (ii) a Participant shall not participate if all payments of Benefits then
currently due or payable in the future have been made to such Participant or his
Beneficiary.

12. Amendment or Termination: (a) This Trust Agreement No. 7 may be amended by
Cleveland-Cliffs and the Trustee without the consent of any Participant or
Beneficiary provided the amendment does not adversely affect any Participant or
Beneficiary. This Trust Agreement No. 7 may also be amended at any time and to
any extent by a written instrument executed by the Trustee, all Participating
Employers, and a majority of the Participants, except to alter Section 12(b),
and except that amendments to Exhibit A contemplated by Section 9(b) hereof
shall be made as therein provided.

(b) The Trust shall terminate on the date on which the Trust no longer contains
any assets, or, if earlier, the date on which no Participant or Beneficiary is
entitled to further payments hereunder.

(c) Upon termination of the Trust as provided in Section 12(b) hereof, any
assets remaining in the Trust shall be returned to Cleveland-Cliffs or as it
directs.

 

25



--------------------------------------------------------------------------------

13. Special Distribution: (a) It is intended that (i) the creation of, and
transfer of assets to, the Trust will not cause the Plan to be other than
“unfunded” for purposes of title I of the Employee Retirement Income Security
Act of 1974, as amended, or any successor provision thereto (“ERISA”); (ii)
transfers of assets to the Trust will not be transfers of property for purposes
of section 83 or the Code, or any successor provision thereto, nor will such
transfers cause a currently taxable benefit to be realized by a Participant or
Beneficiary pursuant to the “economic benefit” doctrine; and (iii) pursuant to
section 451 of the Code, or any successor provision thereto, amounts will be
includable as compensation in the gross income of a Participant or Beneficiary
in the taxable year or years in which such amounts are actually distributed or
made available to such Participant or Beneficiary by the Trustee.

(b) Notwithstanding anything to the contrary contained in this Trust Agreement
No. 7, in the event it is determined by a final decision of the Internal Revenue
Service, or, if an appeal is taken therefrom, by a court of competent
jurisdiction that (i) by reason of the creation of, and a transfer of assets to,
the Trust, the Trust is considered “funded” for purposes of title I of ERISA; or
(ii) a transfer of assets to the Trust is considered a transfer of property for
purposes of section 83 of the Code or any successor provision thereto; or
(iii) a transfer of assets to the Trust causes a Participant or Beneficiary to
realize income pursuant to the “economic benefit” doctrine; or (iv) pursuant to
section 451 of the Code or any successor provision thereto, amounts are

 

26



--------------------------------------------------------------------------------

includable as compensation in the gross income of a Participant or Beneficiary
in a taxable year that is prior to the taxable year or years in which such
amounts would, but for this Section 13, otherwise actually be distributed or
made available to such Participant or Beneficiary by the Trustee, then (A) the
assets held in Trust shall be allocated in accordance with Section 7(b) hereof,
and (B) subject to the last sentence of Section 2(b) hereof, the Trustee shall
promptly make a distribution to each affected Participant or Beneficiary which,
after taking into account the federal, state and local income tax consequences
of the special distribution itself, is equal to the sum of any federal, state
and local income taxes, interest due thereon, and penalties assessed with
respect thereto, which are attributable to amounts that are includable in the
income of such Participant or Beneficiary for any of the reasons described in
clause (i), (ii), (iii) or (iv) of this Section 13(b).

14. Participating Subsidiary Deposit Agreement: (a) Upon execution of a Deposit
Agreement in the form of Exhibit C hereto, a Subsidiary may at any time or from
time to time make deposits of cash or other property in the Trust pursuant to
Section 1(d) hereof. Such Deposit Agreement shall provide, among other things,
for the designation of Cleveland-Cliffs as agent and attorney for the
Participating Subsidiary for all purposes under this Trust Agreement No. 7,
including consenting to any amendments hereto, consenting to any Trustee
accounts and consenting to anything requiring the approval or consent of a
Participating Employer hereunder.

 

27



--------------------------------------------------------------------------------

(b) Cleveland-Cliffs is the sponsoring grantor for this Trust Agreement No. 7.
It reserves to itself, and each Subsidiary by execution of a Deposit Agreement
delegates to Cleveland-Cliffs, the power to amend or terminate this Trust
Agreement No. 7 in accordance with its terms.

15. Severability, Alienation, Etc.: (a) Any provision of this Trust Agreement
No. 7 prohibited by law shall be ineffective to the extent of any such
prohibition without invalidating the remaining provisions hereof.

(b) To the extent permitted by law, benefits to Participants and Beneficiaries
under this Trust Agreement No. 7 may not be anticipated, assigned (either by law
or in equity), alienated or subject to attachment, garnishment, levy, execution
or other legal or equitable process and no benefit provided for herein and
actually paid to any Participant or Beneficiary by the Trustee shall be subject
to any claim for repayment by any Participating Employer or the Trustee.

(c) This Trust Agreement No. 7 shall be governed by and construed in accordance
with the laws of the State of Ohio, without giving effect to the principles of
conflict of laws thereof.

(d) This Trust Agreement No. 7 may be executed in two or more counterparts, each
of which shall be considered an original agreement. This Trust Agreement No. 7
shall become effective immediately upon the execution by Cleveland-Cliffs of at
least one counterpart, it being understood that all parties need not sign the
same counterpart, but shall not bind any Trustee until such Trustee has executed
at least one counterpart.

 

28



--------------------------------------------------------------------------------

(e) Each action taken by Cleveland-Cliffs hereunder shall, unless otherwise
designated in such action by Cleveland-Cliffs or unless the context or this
Trust Agreement No. 7 requires otherwise, be deemed to be an action of
Cleveland-Cliffs on behalf of each Participating Subsidiary pursuant to the
authority granted to Cleveland-Cliffs by such Participating Subsidiary in the
Deposit Agreement.

16. Notices; Identification of Certain Participants or Beneficiaries: (a) All
notices, requests, consents and other communications hereunder shall be in
writing and shall be deemed to have been duly given when received:

If to the Trustee, to:

Ameritrust Company National Association

900 Euclid Avenue

Cleveland, Ohio 44115

Attention: Trust Department

        Employee Benefit Administration

If to Cleveland-Cliffs, to:

Cleveland-Cliffs Inc

1100 Superior Avenue

Cleveland, OH 44114

Attention: Secretary

If to the Participants, to the addresses listed on Exhibit A hereto; and if to
the Beneficiaries, to the addresses provided to the Trustee by Cleveland-Cliffs;

provided, however, that if any party or any Participant or Beneficiary or his or
its successors shall have designated a different address by written notice to
the other parties, then to the last address so designated.

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Cleveland-Cliffs and the Trustee have caused counterparts of
this Trust Agreement No. 7 to be executed on their behalf on April 9, 1991, each
of which shall be an original agreement.

 

CLEVELAND-CLIFFS INC By:    /s/    Richard F. Novak   Its: V.P. of Human
Resources AMERITRUST COMPANY NATIONAL ASSOCIATION By:    /s/    J.R. Russell  

Its: Vice President

 

2225D

 

30



--------------------------------------------------------------------------------

EXHIBIT A

All Senior Officers and Other Full-Time

Salaried Employees Grade 18 and Above/

Eligible Participants in SERP

 

 

    Grade    

                       Name   

Title

     

56

           M. T. Moore    Chairman and Chief Executive Officer   

43

           W. R. Calfee    Senior Executive Vice President   

36

           F. S. Forsythe    Executive Vice President-Operations   

33

           J. S. Brinzo    Executive Vice President-Finance   

28

           G. N. Carlson    Senior Vice President-Operations               J. W.
Villar    Senior Vice President-Technical               A. S. West    Senior
Vice President-Sales   

22

           R. Emmet    Vice President and Treasurer               F. L. Hartman
   Vice President and Corporate Counsel               J. D. Kucera    Corporate
Medical Director               R. F. Novak    Vice President-Human Resources   
           J. A. Trethewey    Vice President and Controller   

20

           G. N. Chandler II    Vice President               J. L. Kelley   
Vice President-Public Affairs               T. C. Levan    Vice
President-Corporate Development   

18

           J. A. Fegan    General Manager-Empire Mine               J. D.
Jeffries    General Manager-Hibbing Taconite               R. C. Berglund   
General Manager-Tilden Mine               W. H. Muloin    General Manager-Wabash
Mines               R. W. von Bitter    General Manager-LTV Steel Mining Company

17

           M. E. Jackson    Secretary   



--------------------------------------------------------------------------------

EXHIBIT B

CLEVELAND-CLIFFS INC

SUPPLEMENTAL RETIREMENT BENEFIT PLAN

(as Amended and Restated Effective January 1, 1991)

WHEREAS, Cleveland-Cliffs Inc (“Cleveland-Cliffs”) and its subsidiary
corporations and affiliates have established, or may hereafter establish, one or
more qualified retirement plans;

WHEREAS, the qualified retirement plans, pursuant to Sections 401(a) and 415 of
the Internal Revenue Code of 1986, as amended, place certain limitations on the
amount of contributions that would otherwise be made thereunder for certain
participants;

WHEREAS, Cleveland-Cliffs now desires to provide for the contributions which
would otherwise have been made for such participants under certain of its
qualified retirement plans except for such limitations, in consideration of
services performed and to be performed by each such participant for
Cleveland-Cliffs and its subsidiaries and affiliates; and

WHEREAS, Cleveland-Cliffs has entered into, and Cleveland-Cliffs and its
subsidiary corporations and affiliates may in the future enter into, agreements
with certain executives providing for additional service credit and/or other
features for purposes of computing retirement benefits, in consideration of
services performed and to be performed by such executives for Cleveland-Cliffs
and its subsidiaries and affiliates.



--------------------------------------------------------------------------------

NOW, THEREFORE, Cleveland-Cliffs hereby amends and restates and publishes the
Supplemental Retirement Benefit Plan heretofore established by it, which shall
contain the following terms and conditions:

1. Definitions. A. The following words and phrases when used in this Plan with
initial capital letters shall have the following respective meanings, unless the
context clearly indicates otherwise. The masculine whenever used in this Plan
shall include the feminine.

B. “Affiliate” shall mean any partnership or joint venture of which any member
of the Controlled Group is a partner or venturer and which shall adopt this Plan
pursuant to paragraph 6.

C. “Beneficiary” shall mean such person or persons (natural or otherwise) as may
be designated by the Participant as his Beneficiary under this Plan. Such a
designation may be made, and may be revoked or changed (without the consent of
any previously designated Beneficiary), only by an instrument (in form
acceptable to Cleveland-Cliffs) signed by the Participant and filed with
Cleveland-Cliffs prior to the Participant’s death. In the absence of such a
designation and at any other time when there is no existing Beneficiary
designated by the Participant to whom payment is to be made pursuant to his

 

2



--------------------------------------------------------------------------------

designation, his Beneficiary shall be his beneficiary under the Pension Plan. A
person designated by a Participant as his Beneficiary who or which ceases to
exist shall not be entitled to any part of any payment thereafter to be made to
the Participant’s Beneficiary unless the Participant’s designation specifically
provided to the contrary. If two or more persons designated as a Participant’s
Beneficiary are in existence, the amount of any payment to the Beneficiary under
this Plan shall be divided equally among such persons unless the Participant’s
designation specifically provided to the contrary.

D. “Code” shall mean the Internal Revenue Code of 1986, as it has been and may
be amended from time to time.

E. “Code Limitations” shall mean the limitations imposed by Sections 401(a) and
415 of the Code, or any successor thereto, on the amount of the benefits which
may be payable to a Participant from the Pension Plan.

F. “Controlled Group” shall mean Cleveland-Cliffs and any corporation in an
unbroken chain of corporations beginning with Cleveland-Cliffs, if each of the
corporations other than the last corporation in the chain owns or controls,
directly or indirectly, stock possessing not less than fifty percent of the
total combined voting power of all classes of stock in one of the other
corporations.

G. “Employer(s)” shall mean Cleveland-Cliffs and any other member of the
Controlled Group and any Affiliate which shall adopt this Plan pursuant to
paragraph 6.

 

3



--------------------------------------------------------------------------------

H. “Participant” shall mean each person (i) who is a participant in the Pension
Plan, (ii) who is a senior corporate officer of Cleveland-Cliffs or a full-time
salaried employee of an Employer who has an Incentive Bonus Salary Grade 18 or
above, and (ii) who as a result of participation in this Plan is entitled to a
Supplemental Benefit under this Plan. Each person who is as a Participant under
this Plan shall be notified in writing of such fact by his Employer, which shall
also cause a copy of the Plan to be delivered to such person.

I. “Participation Agreement” shall mean the agreement filed by the Participant,
in the form prescribed by Cleveland-Cliffs, pursuant to paragraph 3.

J. “Pension Plan” shall mean, with respect to any Participant, the defined
benefit plan specified on Exhibit A hereto in which he participates.

K. “Supplemental Agreement” shall mean, with respect to any Participant, an
agreement between the Participant and an Employer, and approved by
Cleveland-Cliffs if it is not the Employer, which provides for additional
service credit and/or other features for purposes of computing retirement
benefits.

L. “Supplemental Benefit” or “Supplemental Pension Plan Benefit” shall mean a
retirement benefit determined as provided in paragraph 2.

 

4



--------------------------------------------------------------------------------

M. “Supplemental Retirement Benefit Plan” or “Plan” shall mean this Plan, as the
same may hereafter be amended or restated from time to time.

2. Determination of the Supplemental Pension Plan Benefit. Each Participant or
Beneficiary of a deceased Participant whose benefits under the Pension Plan
payable on or after January 1, 1991 are reduced (a) due to the Code Limitations,
or (b) due to deferrals of compensation by such Participant under the
Cleveland-Cliffs Inc Voluntary Non-Qualified Deferred Compensation Plan (the
“Deferred Compensation Plan”), and each Participant who has entered into a
Supplemental Agreement with his Employer (and, where applicable a Beneficiary of
a deceased Participant), shall be entitled to a Supplemental Pension Plan
Benefit, which shall be determined as hereinafter provided. A Supplemental
Pension Plan Benefit shall be a monthly retirement benefit equal to the
difference between (i) the amount of the monthly benefit payable on and after
January 1, 1991 to the Participant or his Beneficiary under the Pension Plan,
determined under the Pension Plan as in effect on the date of the Participant’s
termination of employment with the Controlled Group and any Affiliate (and
payable in the same optional form as his Actual Pension Plan Benefit, as defined
below), but calculated without regard to any reduction in the Participant’s
compensation pursuant to the Deferred Compensation Plan, and as if the

 

5



--------------------------------------------------------------------------------

Pension Plan did not contain a provision implementing the Code Limitations, and
after giving effect to the provisions of any Supplemental Agreement, and
(ii) the amount of the monthly benefit in fact payable on and after January 1,
1991 to the Participant or his Beneficiary under the Pension Plan. If the
benefit payable to a Participant or Beneficiary pursuant to clause (ii) of the
immediately preceding sentence (herein referred to as “Actual Pension Plan
Benefit”) is payable in a form other than a monthly benefit, such Actual Pension
Plan Benefit shall be adjusted to a monthly benefit which is the actuarial
equivalent of such Actual Pension Plan Benefit for the purpose of calculating
the monthly Supplemental Pension Plan Benefit of the Participant or Beneficiary
pursuant to the preceding sentence. For any Participant whose benefits become
payable under the Pension Plan on or after January 1, 1991, the Supplemental
Pension Plan Benefit includes any “Retirement Plan Augmentation Benefit” which
the Participant shall have accrued under the Deferred Compensation Plan prior to
the amendment of such Plan as of January 1, 1991 to delete such Benefit. The
acceptance by the Participant or his Beneficiary of any Supplemental Pension
Plan Benefit pursuant to paragraph 3 shall constitute payment of the Retirement
Plan Augmentation Benefit included therein for purposes of the Deferred
Compensation Plan prior to such amendment.

 

6



--------------------------------------------------------------------------------

3. Payment of the Supplemental Pension Plan Benefit. A Participant’s (or his
Beneficiary’s) Supplemental Pension Plan Benefit (calculated as provided in
paragraph 2) shall be converted, at the time of his termination of employment
with the Controlled Group and any Affiliate, into a lump sum amount of
equivalent actuarial value determined by the actuary selected by
Cleveland-Cliffs and based on the actuarial factors and assumptions then set
forth in the Pension Plan for the purpose of determining the lump sum equivalent
of a monthly benefit payable under the Pension Plan, or if no such factors and
assumptions are therein set forth, then based on the Pension Benefit Guaranty
Corporation interest rate for immediate annuities then in effect (the “Pension
Plan Lump Sum Amount”). The Participant’s former Employer shall pay the Pension
Plan Lump Sum Amount to such Participant or his Beneficiary on the first day of
February of the calendar year following the calendar year in which the
Participant’s retirement or death shall have occurred or such earlier time prior
thereto, after the Participant’s retirement or death, as shall be fixed by
Cleveland-Cliffs.

4. Forfeitability. Anything herein to the contrary notwithstanding, if the Board
of Directors of Cleveland-Cliffs shall determine in good faith that a
Participant who is entitled to a benefit hereunder by reason of termination of
his employment with Cleveland-Cliffs, during the period of 10 years

 

7



--------------------------------------------------------------------------------

after termination of his employment or until he attains age 65, whichever period
is shorter, has engaged in a business competitive with Cleveland-Cliffs or any
member of the Controlled Group or any Affiliate without the prior written
consent of Cleveland-Cliffs, such Participant’s rights to a Supplemental Pension
Plan Benefit hereunder and the rights, if any, of his Beneficiary shall be
terminated and no further Supplemental Benefit shall be paid to him or his
Beneficiary hereunder.

5. General. A. The entire cost of this Supplemental Retirement Benefit Plan
shall be paid from the general assets of one or more of the Employers. It is the
intent of the Employers to so pay benefits under the Plan as they become due;
provided, however, that Cleveland-Cliffs may, in its sole discretion, establish
or cause to be established a trust account for any or each Participant pursuant
to an agreement, or agreements, with a bank and direct that some or all of a
Participant’s benefits under the Plan be paid from the general assets of his
Employer which are transferred to the custody of such bank to be held by it in
such trust account as property of the Employer subject to the claims of the
Employer’s creditors until such time as benefit payments pursuant to the Plan
are made from such assets in accordance with such agreement; and until any such
payment is made, neither the Plan nor any Participant or Beneficiary shall have
any preferred claim on,

 

8



--------------------------------------------------------------------------------

or any beneficial ownership interest in, such assets. No liability for the
payment of benefits under the Plan shall be imposed upon any officer, director,
employee, or stockholder of Cleveland-Cliffs or other Employer.

B. No right or interest of a Participant or his Beneficiary under this
Supplemental Retirement Benefit Plan shall be anticipated, assigned (either at
law or in equity) or alienated by the Participant or his Beneficiary, nor shall
any such right or interest be subject to attachment, garnishment, levy,
execution or other legal or equitable process or in any manner be liable for or
subject to the debts of any Participant or Beneficiary. If any Participant or
Beneficiary shall attempt to or shall alienate, sell, transfer, assign, pledge
or otherwise encumber his benefits under the Plan or any part thereof, or if by
reason of his bankruptcy or other event happening at any time such benefits
would devolve upon anyone else or would not be enjoyed by him, then
Cleveland-Cliffs may terminate his interest in any such benefit and hold or
apply it to or for his benefit or the benefit of his spouse, children or other
person or persons in fact dependent upon him, or any of them, in such a manner
as Cleveland-Cliffs may deem proper; provided, however, that the provisions of
this sentence shall not be applicable to the surviving spouse of any deceased
Participant if Cleveland-Cliffs consents to such inapplicability, which consent
shall not unreasonably be withheld.

 

9



--------------------------------------------------------------------------------

C. Employment rights shall not be enlarged or affected hereby. The Employers
shall continue to have the right to discharge or retire a Participant, with or
without cause.

D. Notwithstanding any other provisions of this Plan to the contrary, if
Cleveland-Cliffs determines that any Participant may not qualify as a
“management or highly compensated employee” within the meaning of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), or regulations
thereunder, Cleveland-Cliffs may determine, in its sole discretion, that such
Participant shall cease to be eligible to participate in this Plan. Upon such
determination, the Employer shall make an immediate lump sum payment to the
Participant equal to his then vested Supplemental Benefit. Upon such payment, no
benefits shall thereafter be payable under this Plan either to the Participant
or any Beneficiary of the Participant, and all of the Participant’s elections as
to the time and manner of payment of his Supplemental Benefit shall be deemed to
be cancelled.

6. Adoption of Supplemental Retirement Benefit Plan. Any member of the
Controlled Group or any Affiliate which is an employer under the Pension Plan
may become an Employer hereunder with the written consent of Cleveland-Cliffs if
such member or such Affiliate executes an instrument evidencing its adoption of
the Supplemental Retirement Benefit Plan and files

 

10



--------------------------------------------------------------------------------

a copy thereof with Cleveland-Cliffs. Such instrument of adoption may be subject
to such terms and conditions as Cleveland-Cliffs requires or approves.

7. Miscellaneous. A. Cleveland-Cliffs shall interpret where necessary, in its
reasonable and good faith judgment, the provisions of the Supplemental
Retirement Benefit Plan and, except as otherwise provided in the Plan, shall
determine the rights and status of Participants and Beneficiaries hereunder
(including, without limitation, the amount of any Supplemental Benefit to which
a Participant or Beneficiary may be entitled under the Plan). Except to the
extent federal law controls, all questions pertaining to the construction,
validity and effect of the provisions hereof shall be determined in accordance
with the laws of the State of Ohio.

B. Cleveland-Cliffs may, from time to time, delegate all or part of the
administrative powers, duties and authorities delegated to it under this Plan to
such person or persons, office of committee as it shall select by written notice
to the Participants. For the purposes of ERISA, Cleveland-Cliffs shall be the
plan sponsor and the plan administrator.

C. Whenever there is denied, whether in whole or in part, a claim for benefits
under the Plan filed by any person (herein referred to as the “Claimant”), the
plan administrator

 

11



--------------------------------------------------------------------------------

shall transmit a written notice of such decision to the Claimant, which notice
shall be written in a manner calculated to be understood by the Claimant and
shall contain a statement of the specific reasons for the denial of the claim
and statement advising the Claimant that, within 60 days of the date on which he
receives such notice, he may obtain review of such decision in accordance with
the procedures hereinafter set forth. Within such 60-day period, the Claimant or
his authorized representative may request that the claim denial be reviewed by
filing with the plan administrator a written request therefor, which request
shall contain the following information:

(i) the date on which the Claimant’s request was filed with the plan
administrator; provided, however, that the date on which the Claimant’s request
for review was in fact filed with the plan administrator shall control in the
event that the date of the actual filing is later than the date stated by the
Claimant pursuant to this paragraph;

(ii) the specific portions of the denial of his claim which the Claimant
requests the plan administrator to review;

(iii) a statement by the Claimant setting forth the basis upon which he believes
the plan administrator should reverse the previous denial of his claim for
benefits and accept his claim as made; and

 

12



--------------------------------------------------------------------------------

(iv) any written material (offered as exhibits) which the Claimant desires the
plan administrator to examine in its consideration of his position as stated
pursuant to clause (iii) above.

Within 60 days of the date determined pursuant to clause (i) above, the plan
administrator shall conduct a full and fair review of the decision denying the
Claimant’s claim for benefits. Within 60 days of the date of such hearing, the
plan administrator shall render its written decision on review, written in a
manner calculated to be understood by the Claimant, specifying the reasons and
Plan provisions upon which its decision was based.

8. Amendment and Termination. A. Cleveland-Cliffs has reserved and does hereby
reserve the right to amend, at any time, any or all of the provisions of the
Supplemental Retirement Benefit Plan for all Employers, without the consent of
any other Employer or any Participant, Beneficiary or any other person. Any such
amendment shall be expressed in an instrument executed by Cleveland-Cliffs and
shall become effective as of the date designated in such instrument or, if no
such date is specified, on the date of its execution.

B. Cleveland-Cliffs has reserved, and does hereby reserve, the right to
terminate the Supplemental Retirement Benefit Plan at any time for all
Employers, without the consent of any other Employer or of any Participant,
Beneficiary or any

 

13



--------------------------------------------------------------------------------

other person. Such termination shall be expressed in an instrument executed by
Cleveland-Cliffs and shall become effective as of the date designated in such
instrument, or if no date is specified, on the date of its execution. Any other
Employer which shall have adopted the Plan may, with the written consent of
Cleveland-Cliffs, elect separately to withdraw from the Plan and such withdrawal
shall constitute a termination of the Plan as to it, but it shall continue to be
an Employer for the purposes hereof as to Participants or Beneficiaries to whom
it owes obligations hereunder. Any such withdrawal and termination shall be
expressed in an instrument executed by the terminating Employer and shall become
effective as of the date designated in such instrument or, if no date is
specified, on the date of its execution.

C. Notwithstanding the foregoing provisions hereof, no amendment or termination
of the Supplemental Retirement Benefit Plan shall, without the consent of the
Participant (or, in the case of his death, his Beneficiary), adversely affect
(i) the benefit under the Plan of any Participant or Beneficiary then entitled
to receive a benefit under the Plan or (ii) the right of any other Participant
to receive upon termination of his employment with the Controlled Group and any
Affiliate (or the right of his Beneficiary to receive upon such Participant’s
death) that benefit which would have been received under the Plan if such
employment of the Participant

 

14



--------------------------------------------------------------------------------

had terminated immediately prior to the amendment or termination of the Plan.
Upon any termination of the Plan, each affected Participant’s Supplemental
Benefit shall be determined and distributed to him or, in the case of his death,
to his Beneficiary as provided in paragraph 3 as if the employment of the
Participant with the Controlled Group and any Affiliate had terminated
immediately prior to the termination of the Plan.

9. Effective Date. The amended and restated Supplemental Retirement Benefit Plan
shall be effective as of January 1, 1991.

IN WITNESS WHEREOF, Cleveland-Cliffs Inc, pursuant to the order of its Board of
Directors, has executed this amended and restated Supplemental Retirement
Benefit Plan at Cleveland, Ohio, this 9th day of April, 1991.

 

CLEVELAND-CLIFFS INC By   /s/     Richard F. Novak   Vice President — Human
Resources

2291D

 

15



--------------------------------------------------------------------------------

EXHIBIT C

Deposit Agreement for Participating Subsidiary

WITNESSETH:

WHEREAS, the undersigned is a subsidiary corporation or affiliate of
Cleveland-Cliffs Inc and contributes to the Plan as defined in a certain Trust
Agreement No. 7 dated April 9, 1991, by and between Cleveland-Cliffs Inc, an
Ohio corporation (“Cleveland-Cliffs”), and Ameritrust Company National
Association, a national banking association (“Trustee”); and

WHEREAS, the undersigned wishes to become a Participating Subsidiary and
Participating Employer pursuant to the terms of Trust Agreement No. 7.

NOW, THEREFORE, in consideration of the premises the undersigned (“Subsidiary”)
hereby adopts Trust Agreement No. 7 and agrees to be bound by its terms
effective the              day of             , 199        . In addition:

1. Capitalized terms in this Deposit Agreement shall have the meanings set forth
in Trust Agreement No. 7 unless the context clearly requires otherwise.

2. The Subsidiary by its signature hereto irrevocably makes, constitutes and
appoints Cleveland-Cliffs its agents and its true and lawful attorney in its
name, place and stead, with the power from time to time to substitute or
resubstitute one or more others as such attorney, and to make, execute, swear
to, acknowledge, verify, deliver, file, record and publish any or all of the
following:



--------------------------------------------------------------------------------

(a) All documents, agreements, requests, undertakings, certificates or other
instruments which may be required or deemed desirable by Cleveland-Cliffs to
effectuate the provisions of any part of Trust Agreement No. 7 and by way of
extension and not in limitation to do all such other things as shall be
necessary to continue the Trust under the laws of the State of Ohio.

(b) Amendments to Trust Agreement No. 7 authorized or approved in accordance
with Sections 4, 9 and 14 thereof and all documents, certificates or other
instruments deemed desirable by Cleveland-Cliffs or required in connection
therewith.

3. It is expressly intended by the Subsidiary that the foregoing power of
attorney is a special power of attorney coupled with an interest in favor of
Cleveland-Cliffs appointed as attorney-in-fact on the Subsidiary’s behalf, and
as such shall be irrevocable and shall survive the Subsidiary’s merger,
dissolution or other termination of existence.

4. In the event a Participant is transferred from the employ of the Subsidiary
to another Participating Employer, effective on the date of such transfer, the
Subsidiary may agree to assign assets with a value equal to, or greater or
lesser than, the value of the transferred Participant’s account under
Section 7(b) of the Trust to the successor Participating Employer in exchange
for such Participating Employer assuming and being responsible for the
Subsidiary’s liabilities and obligations to such transferred Participant under
the Plan.

 

2



--------------------------------------------------------------------------------

5. In the event a Participant is transferred from the employ of another
Participating Employer to the Subsidiary, effective on the date of such
transfer, the Subsidiary may agree that upon the assignment by such
Participating Employer to the Subsidiary of assets with a value equal to, or
greater or lesser than, the value of the transferred Executive’s account under
Section 7(b) of the Trust, in exchange therefor, the Subsidiary will assume and
be responsible for the Participating Employer’s liabilities and obligations to
such participant under the Plan.

6. The Subsidiary agrees to bear its pro rata share (as determined by
Cleveland-Cliffs) of any and all expenses of the Trust.

IN WITNESS WHEREOF, the Subsidiary has caused this Deposit Agreement, to be
executed on its behalf on             , 199        .

 

              Subsidiary     By:          Its:      Accepted:    
CLEVELAND-CLIFFS INC     By:          Its:         

AMERITRUST COMPANY, NATIONAL

ASSOCIATION

    By:          Its:     

 

3